Citation Nr: 1422046	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability other than seborrheic dermatitis.

2.  Entitlement to an initial rating greater than 10 percent prior to March 7, 2013, and a rating greater than 40 percent from March 7, 2013, for residuals of head trauma.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D. C. in August 2007 and a rating decision issued by the VA RO in Cleveland, Ohio in October 2007.  The RO in Roanoke, Virginia, is currently the agency of original jurisdiction.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  See December 2011 SSA record.  Records in the possession of the SSA could be supportive of the Veteran's claims; thus, further development to obtain those records is in order.  

Furthermore, addendum opinions are needed to determine whether the Veteran's folliculitis and alopecia areata are related to service.  Although the record includes opinions for these conditions, the opinions are not adequate because they lack adequate rationale:  the examiner does not provide an explanation for the conclusion that herbicides are linked to alopecia areata or why evidence of folliculitis in 1982, 14 years after discharge from service, is indicative of a relationship between folliculitis and service, particularly because the Veteran reported a post-service onset of folliculitis in 1983.  

Finally, although the Veteran was provided traumatic brain injury (TBI) examinations in 2012 and 2013 to determine the nature and severity of the residuals of head trauma, based on discrepancies in the records, another VA examination is needed to clarify the impairment associated with the head trauma, notably any impairment of memory or orientation.  

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.  

2.  The RO should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims.

3.  Then, the RO should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the residuals of head trauma.  Any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.  The examiner should be requested to differentiate, to the extent possible, the symptoms associated with the residuals of head trauma from those associated with PTSD.

The examiner must provide a rationale for each assessment, preferably with reference to reports of previous TBI and neuropsychiatric examinations and the findings of "grossly intact" cognitive function contained in the VA treatment records.  

The examiner must offer an opinion as to the severity of the Veteran's memory impairment throughout the appellate period, to include whether it undergoes periods of increase and remission.  

4.  The RO should obtain an addendum opinion from the November 2013 VA examiner.  The examiner should address whether there is a 50 percent or better probability that the (a) alopecia areata and (b) folliculitis began during active service or are causally related to service, to include in-service herbicide exposure.  A rationale must be provided for each opinion.  

5.  The RO should also undertake any other development it determines to be warranted. 

6.  Then, the RO should readjudicate the issues on appeal.  If a benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



